         Case 1:19-cv-00008-NRB Document 63 Filed 11/23/20 Page 1 of 1

                                                                                                                                            i1
                                                                              I       ·       ,       ·,   ,   ! ·.".I·-.,;·                :\
                                                                          t_l>LJ\.,                        . ) L j , . ' / .t.               I
                                                                                                                                             I
                                                                          l -, .,, "              ,        ~       ':" ~ _·     rl • ··~.
                                                                                                  t        :   ~   "
                                                                          ; __ ,- •, ,i ",.                            _j   j   '.

                                                                                                                                             I
UNITED ST ATES DISTRICT COURT                                                                                                                    I
                                                                                                                                                 I
                                                                                                                                                 I
SOUTHERN DISTRICT OF NEW YORK                                                                                                                    I




------------------------------------------------------------X
LEWIS HELFER, JENNIFER ELSTER-
HELFER, AND COLLEEN HELFER,
                      Plaintiffs,                                    19   CIVIL 0008 (NRB)

                 -against-                                                 JUDGMENT

JPMORGAN CHASE BANK, N.A ..
                   Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum and Order dated November 20. 2020. Chase's motion for

summary judgment is GRANTED in its entirety; accordingly, the case is closed.

Dated: New York. New York
       November 23. 2020




                                                                     RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:
                                                                      ~~
                                                                      Deputy Clerk
